Case: 20-60960     Document: 00515987364         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 20, 2021
                                  No. 20-60960
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Ennit Morris,

                                                           Plaintiff—Appellant,

                                       versus

   Mario King, Individually and in his Official Capacity
   as Mayor of Moss Point, Mississippi,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CV-358


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff Ennit Morris sued Defendant Mario King—both individually
   and in his official capacity as Mayor of Moss Point, Mississippi—under 42
   U.S.C. § 1983, alleging deprivation of his federal constitutional rights.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60960      Document: 00515987364           Page: 2    Date Filed: 08/20/2021




                                     No. 20-60960


   Additionally, Plaintiff alleged state tort law claims. The district court granted
   a partial motion to dismiss under Rule 12(b)(6), dismissing the federal claims
   with prejudice. The district court also ordered remand of the tort claims to
   state court. On appeal, Morris only challenges the dismissal of the federal
   claims. We affirm.
          Morris alleges the following facts in his complaint:
          “[D]uring the December 4, 2018, Alderman meeting, while the Board
          was in executive session, [] the Defendant, KING, ordered the police
          (who was serving as a sergeant-at-arms) to arrest and/or forcibly
          remove the Plaintiff from the executive session meeting. In following
          this order, the police officer placed his hand(s) on the Plaintiff as if he
          were going to physically remove the Plaintiff from the meeting. At
          this time the city attorney ordered the police officer to unhand the
          Plaintiff, and instructed the Defendant, King, that his action/order
          was out of line and improper.”
          In making a Section 1983 claim, Morris alleges that his First
   Amendment rights of assembly and speech were violated. Additionally, he
   claims that he was seized and subject to an excessive use of force in violation
   of the Fourth Amendment.
          “We review a district court’s ruling on a motion to dismiss de novo.”
   Wampler v. Southwestern Bell Telephone Co., 597 F.3d 741, 744 (5th Cir. 2010).
   We must accept the complaint’s factual allegations as true and “must draw
   all reasonable inferences in the plaintiff’s favor.” Lormand v. U.S. Unwired,
   Inc., 565 F.3d 228, 232 (5th Cir. 2009). But we need not accept as true “legal
   conclusion[s] couched as factual allegations.” Matter of Ondova Ltd. Co., 914
   F.3d 990, 992 (5th Cir. 2019).
          Suing an official in his official capacity is treated as an action against
   the municipality itself. See Turner v. Houma Mun. Fire & Police Civil Serv.
   Bd., 229 F.3d 478, 483 (5th Cir. 2000). A plaintiff must demonstrate the




                                           2
Case: 20-60960      Document: 00515987364           Page: 3   Date Filed: 08/20/2021




                                     No. 20-60960


   existence of “a policymaker; an official policy, and a violation of
   constitutional rights whose ‘moving force’ is the policy or custom.”
   Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell
   v. Dep’t. of Social Srvcs., 436 U.S. 658, 694 (1978)).
          Morris alleges that King qualifies as a policymaker for the City and
   that his actions embody the “official policy, practice, and custome[sic] of the
   City of Moss Point, Mississippi.” But this statement is conclusory and
   unsupported by the facts alleged. King’s attempt to remove Morris from an
   alderman meeting was immediately stopped the city attorney, who
   communicated the impropriety of the action. At most, the facts show that
   King was acting in his individual capacity.
          Morris’ claims against King in his individual capacity also fail to pass
   muster. Morris claims that King violated his First Amendment rights by
   engaging in “viewpoint discrimination.” Moreover, he claims that King
   violated the Fourth Amendment by committing a seizure accompanied by an
   excessive use of force. Both statements are conclusory and unsupported by
   facts. Morris was not removed from the meeting, and he does not allege that
   he was prohibited from expressing any views. The facts are insufficient to
   show seizure, which is a restraint of liberty that makes a reasonable person
   “believe[] that they were not free to leave.” McLin v. Ard, 866 F.3d 682, 691
   (5th Cir.2017). While an officer touched Morris, it was immediately followed
   with instructions from the city attorney to the officer to unhand Morris.
   Moreover, there are also no facts indicating that force used was “excessive”
   and “objectively unreasonable.” Goodson v. City of Corpus Christi, 202 F.3d
   730, 740 (5th Cir. 2000).
          Accordingly, we agree with the district court’s thorough analysis. We
   affirm the order dismissing the federal claims with prejudice.




                                          3